       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 1 of 17




 1 Kent J. Schmidt (SBN 195969)
   schmidt.kent@dorsey.com
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
 5 ANDREW HOLLY (to be admitted pro hac vice)
   holly.andrew@dorsey.com
 6 ALAN J. IVERSON (to be admitted pro hac vice)
   iverson.alan@dorsey.com
 7 DORSEY & WHITNEY LLP
   50 South Sixth Street, Suite 1500
 8 Minneapolis, MN 55402
   Telephone: (612) 340-2600
 9 Facsimile: (612) 340-2868
10 Attorneys for Plaintiffs
11                               UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13
14 Infectolab Americas LLC, IGeneX, Inc.,         Case No. ______
15                      Plaintiffs,
                                                  COMPLAINT FOR:
16 v.
17 ArminLabs GmbH,                                (1) LANHAM ACT VIOLATIONS
                                                  (2) UNFAIR COMPETITION;
18                      Defendant.
                                                  (3) FALSE ADVERTISING;
19                                                (4) INTERNTIONAL
                                                      INTERFERENCE WITH
20                                                    PROSPECTIVE ECONOMIC
21                                                    ADVANTAGE; AND
                                                  (5) NEGLIGENT INTERFERNECE
22
                                                      WITH PROSPECTIVE
23                                                    ECONOMIC ADVANTAGE.
24
                                                  DEMAND FOR JURY TRIAL
25
26
27
28
                                              1
                                                                       COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 2 of 17




 1            Plaintiffs Infectolab Americas LLC (“Infectolab”) and IGeneX, Inc.
 2 (“IGeneX”) hereby allege as follows:
 3                                          INTRODUCTION
 4            1.        Infectolab provides comprehensive lab testing for tick-borne infections
 5 and assists health care providers in diagnosing tick-borne diseases.
 6            2.        IGeneX provides comprehensive lab testing for tick-borne infections.
 7            3.        Defendant ArminLabs GmbH (“Defendant”) is a German competitor
 8 of both Infectolab and IGeneX. It actively markets and distributes tick-borne blood
 9 test kits in the United States without certifications and approvals required by federal
10 law.
11            4.        Plaintiffs bring this Complaint for violations of federal and state law,
12 and seek to enjoin Defendant from providing its services to U.S. citizens and
13 residents in violation of federal and state laws and regulations. Plaintiffs also seek
14 to enjoin Defendant’s false advertising and misleading communications to U.S.
15 consumers suggesting that it is selling its products in compliance with federal laws.
16 Plaintiffs seek an appropriate award of damages (for Infectolab) and attorneys’ fees
17 (for both parties).
18                                           THE PARTIES
19            5.        Infectolab is a limited liability company organized and existing under
20 the State of Delaware, with its principal place of business located at 3510 Hopkins
21 Pl N, Oakdale, Minnesota 55128.
22            6.        IGeneX is a corporation organized and existing under the laws of the
23 State of California, with its principal place of business located in Milpitas,
24 California 95035.
25            7.        Upon information and belief, ArminLabs GmbH is a company
26 organized and existing under the laws of Germany, with its principal place of
27 business located at Zirbelstraße 58, 86154 Augsburg, Germany.
28
                                                     2
                                                                                       COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 3 of 17




 1                                  JURISDICTION AND VENUE
 2            8.        This Court has subject matter jurisdiction over this case pursuant to 28
 3 U.S.C. § 1331, 15 U.S.C. § 1121, and 28 U.S.C. § 1367(a).
 4            9.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.
 5            10.       This Court has personal jurisdiction over Defendant because, as set
 6 forth below, Defendant conducts business and is engaged in commerce within, and
 7 committed intentional torts and wrongful acts directed in, the State of California.
 8 Further, both Plaintiffs have been injured in their ability to provide their services to
 9 medical providers and patients in California including in this District.
10                  DEFENDANT’S HISTORY AND WRONGFUL CONDUCT
11            A.        BACKGROUND ON TICK-BORN DISEASE TESTING
12            11.       The phrase “tick-borne diseases” refers to a group of infectious
13 diseases transmitted by bites from ticks. These infectious diseases represent a
14 serious and growing danger to individuals in the United States. The most common
15 tick-borne disease is Lyme disease, which likely infects hundreds of thousands of
16 Americans every year. There are numerous other tick-borne illnesses found in the
17 United States and through the world, including Rocky Mountain spotted fever,
18 Colorado tick fever, and Crimean-Congo hemorrhagic fever. Tick-borne illness can
19 have a devastating effect on infected individuals, causing physical pain and
20 symptoms that in some instances can affect individuals for life.
21            12.       Tick-borne infections are difficult to diagnose based exclusively on
22 symptoms because those symptoms are similar to many other common conditions.
23 Proper testing for tick-borne diseases is therefore critical to the prompt diagnosis
24 and treatment of tick-borne diseases. Testing for tick-borne illness is generally
25 done through blood tests that seek to identify various markers found in the blood of
26 those with a particular tick-borne illness.
27            B.        INFECTOLAB
28            13.       Infectolab GmbH (the parent company of Infectolab) was originally
                                                     3
                                                                                         COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 4 of 17




 1 founded in Germany by Dr. Carsten Nicolaus and Dr. Armin Schwarzbach.
 2 Beginning in April 2014, Infectolab GmbH received the right to be the exclusive
 3 United States distributor of various mobile tick-borne blood test kits developed by
 4 Autoimmun Diagnostika GmbH (“AID”), a German manufacturer.
 5            14.       The agreement also specified that use of AID’s blood test kits was
 6 approved only for a partner laboratory of Infectolab GmbH that had been certified
 7 as compliant with the Clinical Laboratory Improvement Amendments (“CLIA”),
 8 which (as discussed in greater depth below) are regulations promulgated by the
 9 Centers for Medicare & Medicaid Services (“CMS”). These CLIA requirements
10 ensure that labs offering tests in the United States meet certain quality standards.
11 Any laboratory offering testing services to individuals in the United States is
12 required to obtain CLIA certification prior to offering those services.
13            15.       Dr. Schwarzbach left Infectolab GmbH. Upon his departure, he signed
14 an agreement in which he agreed to give up any rights he had in Infectolab GmbH’s
15 right to the exclusive distributor of AID’s blood test kits.
16            16.       Dr. Nicolaus remained as the sole operator of Infectolab GmbH, which
17 retained the right to be the exclusive distributor of AID’s blood test kits. After Dr.
18 Schwarzbach’s departure, Infectolab GmbH continued to grow as a business. Its
19 success in Germany led to its desire to expand into the United States market.
20            17.       To expand into the United States market, Infectolab GmbH created
21 Plaintiff Infectolab as a subsidiary to operate in the United States market.
22 Infectolab spent several years taking the steps necessary to satisfy the regulatory
23 requirements for conducting business in the United States. Most critically,
24 Infectolab spent several years working to obtain CLIA certification, which it finally
25 obtained in July of 2018. It also achieved the other necessary licenses and
26 regulatory approval to operate legally in individual U.S. states as well.
27            18.       AID has entered into an exclusive distribution agreement with Plaintiff
28 Infectolab giving Plaintiff Infectolab the exclusive right to distribute AID’s tick-
                                                    4
                                                                                    COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 5 of 17




 1 borne blood test kits in the United States.
 2            C.        IGENEX
 3            19.       IGeneX is a competitor to both Infectolab and Defendant. It provides
 4 testing services for tick-borne diseases in the United States. Like Infectolab,
 5 IGeneX is CLIA compliant.
 6            D.        DEFENDANT’S WRONGFUL CONDUCT
 7            20.       After Dr. Schwarzbach left Infectolab GmbH, he started Defendant as
 8 a competing laboratory in Augsburg, Germany.
 9            21.       Although neither Dr. Schwarzbach nor Defendant had the right to
10 distribute AID’s blood test kits in the United States, Defendant has engaged in an
11 illegal scheme to distribute those test kits within the United States. It has done so
12 despite the fact that it has brazenly failed to comply with CMS’s CLIA compliance
13 obligations. It is therefore selling products in the United States in willful violation
14 of federal law.
15                      1.    Defendant’s Blood Test Kit Marketing in the United States
16            22.       Defendant’s scheme proceeds in several steps. First, Defendant
17 employs a multi-pronged marketing approach to reach physicians and patients in
18 the United States. Its website advertises diagnostic services for tick-borne illness to
19 patients from “all over the world,” including the United States. It offers blood
20 testing for various tick-borne illnesses through the mobile test kits described above.
21 Defendant further represents that it is accredited “internationally” and that “all” of
22 its analytical techniques have been accredited.
23            23.       In addition to its Internet presence, Defendant targets American
24 physicians and patients and through trade publications and email solicitations. For
25 example, below is a screenshot from the website Lyme Advise, an online directory
26 dedicated to patients with Lyme’s disease, which offers to ship a test kit “anywhere
27 in the United States” for a $12.95 fee:
28
                                                    5
                                                                                     COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 6 of 17




 1
 2
 3
 4
 5
 6
 7
 8
 9
10            24.       After Defendant receives orders and payment from physicians or
11 patients in the United States, it mails the test kits to them.
12            25.       Those physicians and patients then use the test kits to draw blood
13 samples and mail—usually by using UPS slips provided by Defendant—the test
14 kits back to Defendant’s laboratory in Augsburg, Germany for testing. Defendant
15 then communicates the results of the tests back to the physicians and patients in the
16 United States. Defendant’s website outlines that process as follows:
17
18
19
20
21            26.       In addition to its online presence, Dr. Schwarzbach personally
22 promotes Defendant’s services at medical conferences across the United States.
23 Defendant widely advertises its presence at those conferences, including on its
24 Facebook page. At those conferences, Dr. Schwarzbach distributes blood test kits,
25 as well as pre-paid UPS envelopes to physicians, who then mail completed test kits
26 back to Defendant in Germany.
27            27.       For example, Defendant presented at the International Lyme and
28 Associated Disease Society conference Chicago, Illinois. That conference was held
                                                    6
                                                                                     COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 7 of 17




 1 at Chicago’s Sheraton Hotel on or around November 1-4, 2018. Below is a
 2 photograph of Defendant’s display booth at that conference:
 3
 4
 5
 6
 7
 8
 9
10
11
12            28.       In addition to materials promoting the blood test kits, the table
13 contains a stack of UPS envelopes. Consistent with the scheme described above,
14 the envelopes are self-addressed to Defendant’s laboratory in Augsburg, Germany,
15 as the below photograph depicts:
16
17
18
19
20
21
22
23
24
25            29.       In addition, the table contains an upright display of Defendant’s
26 Accreditation, which states that Defendant is accredited pursuant to DIN EN ISO
27 15189:2014 by German Accreditation Board DAkks. A photograph of that
28 Accreditation is below:
                                                     7
                                                                                       COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 8 of 17




 1
 2
 3
 4
 5
 6
 7
 8
 9
10            30.       By representing to the public that it is “accredited,” Defendant has
11 held itself as doing its business in compliance with all laws and regulations and
12 operating legally within the United States.
13            31.       Defendant has directly targeted physicians and patients within the
14 State of California. For example, Defendant offered a seminar at the Lyme Center
15 of Chico, California on or around November 7, 2019. There, Defendant explained
16 that it ships blood test kits to patients and provides paperwork to ship the test kits
17 back to Defendant in Germany, including custom declarations and return envelopes
18 from UPS, FedEx, or DHL. Below is a photograph of Defendant’s presentation
19 booth at that event:
20
21
22
23
24
25
26
27
28
                                                     8
                                                                                      COMPLAINT
     4843-0322-3228\1
       Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 9 of 17




 1            32.       Defendant’s appearance at the Lyme Center of Chico, California is just
 2 one example of Defendant’s targeting of California physicians and patients. Upon
 3 information and believe, Defendant has repeatedly advertised and distributed blood
 4 test kits to California physicians and patients. Upon information and belief,
 5 Defendant has also accepted and tested kits from those same California physicians
 6 and patients.
 7                      2.    Defendant’s Testing Violates Mandatory Federal CILA
 8                            Certification Requirement
 9            33.       As noted above, Centers for Medicare and Medicaid (CMS) regulates
10 all laboratory testing through the CLIA program. The objective of the CLIA
11 program is to ensure quality laboratory testing. In total, CLIA covers
12 approximately 260,000 laboratory entities.
13            34.       CLIA is codified at 42 C.F.R. § 493 et seq., which provides that “all”
14 laboratories must be certified pursuant to the Clinical Laboratory Improvement
15 Amendments (“CLIA”). Id. § 493.1. The regulation defines a “laboratory” as “a
16 facility for the biological, microbiological, serological, chemical,
17 immunohematological, hematological, biophysical, cytological, pathological, or
18 other examination of materials derived from the human body for the purpose of
19 providing information for the diagnosis, prevention, or treatment of any disease or
20 impairment of, or the assessment of the health of, human beings.” Id. § 493.2.
21 Defendant is a “laboratory” within the meaning of 42 C.F.R. § 493.
22            35.       The requirement that laboratories obtain CLIA certification applies to
23 international laboratories such as Defendant. Guidance issued by CMS (which
24 administers CLIA) states that “[f]or CLIA purposes, an international laboratory is a
25 facility outside the U.S. or its territories that performs laboratory tests for the
26 assessment of the health of human beings when such tests are referred by, and the
27 results returned to, a facility or authorized person in the U.S. or its territories.” See
28 “International Laboratory CLIA Certification Process,” Centers for Medicare and
                                                     9
                                                                                     COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 10 of 17




 1 Medicaid Services, available at https://www.cms.gov/Regulations-and-
 2 Guidance/Legislation/CLIA/Downloads/Internationallabwebpage.pdf (last accessed
 3 May 14, 2020).
 4            36.       CMS’s guidance states that “any” testing of materials from human
 5 specimens collected in the United States and its territories is subject to CLIA
 6 regulations. Id. Accordingly, “[i]f specimens are transported outside of the United
 7 States and its territories for testing by international laboratories, then those
 8 laboratories are also subject to CLIA regulations.” Id. Further, CMS provides that
 9 a laboratory must meet CLIA requirements if it performs “even one test.” See
10 “How to Apply for a CLIA Certificate, Including International Laboratories.”
11 Centers for Medicare and Medicaid Services, available at https://www.cms.gov
12 /Regulations-and-Guidance/Legislation/CLIA/How_to_Apply_for_a_CLIA_
13 Certificate_International_Laboratories (last accessed May 14, 2020).
14            37.       On its website, Defendant represents that it is “accredited
15 internationally” according to DIN EN ISO 15189:2014. See https://www.arminlabs
16 .com/en/faq (last accessed May 14. 2020). Upon information and belief, however,
17 Defendant does not have CLIA certification. Therefore, the tests that it is
18 performing on United States patients’ blood samples are unlawful and in violation
19 of CMS’s federal regulations.
20            38.       Further, the manner in which Defendant performs its testing raises
21 significant risks to the public. Among other things, and as noted above, Defendant
22 requires that patients and physicians who use their services must send their blood
23 sample back to Germany for testing. However, the antigen specific T-cells found in
24 infected patients’ blood, which tick-borne lab tests are designed to identify, are not
25 stable at room temperature for longer than 48 hours. Upon information and belief,
26 Defendant regularly performs tests for physicians and patients more than 48 hours
27 after the blood sample was taken. This creates a significant risk of false lab test
28 results, which lead to inaccurate diagnoses affecting patient outcomes.
                                                    10
                                                                                      COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 11 of 17




 1                      3.    Defendant’s Scheme Violates Infectolab’s Distribution
 2                            Rights
 3            39.       As alleged above, Infectolab has the exclusive right to distribute
 4 AID’s blood test kits in the United States. Further, Dr. Schwarzbach expressly
 5 released all rights to distribute those test kits when he separated from Infectolab
 6 GmbH.
 7            40.       With full knowledge of that relationship, Defendant has intentionally
 8 engaged in the above scheme to distribute AID’s blood test kits throughout the
 9 United States.
10            41.       Defendant’s misconduct has interfered with Infectolab’s distribution
11 agreement with AID. Defendant has caused breach or disruption of that agreement
12 and resulted in damages to Infectolab.
13            42.       Defendant’s misconduct has interfered with Infectolab’s relationships
14 with potential customers. By marketing to, and testing blood test kits from, United
15 States patients, Defendant has unlawfully captured a share of the market that should
16 belong to Infectolab.
17                                       CAUSES OF ACTION
18                                              COUNT I
19                       (Violation of the Lanham Act, 41 U.S.C. § 1125(a)(1),
20                           brought by Plaintiffs Infectolab and IGeneX)
21            43.       Plaintiffs incorporate by reference all paragraphs alleged above as if
22 fully set forth herein.
23            44.       As noted above, Defendant represents that it is certified by the German
24 Accreditation Board DAkks, and that it has an “international accreditation no. DIN
25 EN ISO 15189:2014.” This representation is misleading insofar as its gives a
26 reasonable lay consumer the impression that Defendant is “internationally”
27 accredited and that it therefore has the right to perform lab testing services on
28 residents of the United States.
                                                    11
                                                                                      COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 12 of 17




 1            45.       Further Defendant both directly markets its activities in the United
 2 States by appearing at conferences and by accepting orders from both physicians
 3 and patients in the United States. By doing so, both patients and physicians have
 4 the reasonable expectation that Defendant is fully compliant with U.S. laws,
 5 including the CLIA certification requirements established by CMS.
 6            46.       These representations are made in commercial advertising/promotions
 7 that are directed towards the citizen of California and the United States generally.
 8            47.       Plaintiffs have been, and will continue to be, injured in their business
 9 insofar as Defendant is receiving orders from patients and physicians in California
10 for tick-borne testing services that would otherwise be directed to them.
11                                              COUNT II
12                             (Violation of the Unfair Competition Law,
13                             Cal. Bus. & Prof. Code §§ 17200, et seq.,
14                           brought by Plaintiffs Infectolab and IGeneX)
15            48.       Plaintiffs incorporate by reference all paragraphs alleged above as if
16 fully set forth herein.
17            49.       The conduct referenced above, including Defendant’s marketing, sale,
18 and analysis of blood test kits, is an unlawful, unfair, and fraudulent business
19 practice in violation of California Business & Professions Code § 17200, et seq.
20            50.       California Business & Professions Code § 17200 provides: “As used in
21 this chapter, unfair competition shall mean and include any unlawful or fraudulent
22 business act or practice and unfair, deceptive, untrue or misleading advertising, and
23 any act prohibited by Chapter 1 (commencing with section 17500) of Part 3 of
24 Division 7 of the Business and Professions Code.”
25            51.       Defendant’s scheme is unlawful. Defendant intended to market, sell,
26 and analyze the blood test kits without the CLIA certification required by federal
27 law. Defendant was and is unfairly enriched by this conduct. Defendant’s practices
28 were unfair and deceptive to Plaintiffs, which refrained from entering the blood test
                                                     12
                                                                                       COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 13 of 17




 1 kit marketplace until they received CLIA certification. In short, Defendant’s
 2 decision to sell blood test kits without CLIA certification allowed it to unfairly
 3 compete against Plaintiffs.
 4            52.       The unfairness and fraudulent nature of Defendant’s conduct is also
 5 underscored by its detrimental effect on consumers, who were fraudulently misled
 6 into believing that they were paying for blood test kits that complied with all
 7 applicable laws and requirements—when in fact this was not the case. Consumers
 8 reasonably expected that Defendant was performing its tests consistent with the
 9 various safeguards and protections that would be required in order to obtain CLIA
10 certification. The harm to patients and citizens of California (and the United States
11 at large) from Defendant’s conduct is substantial and not outweighed by any
12 countervailing benefits to consumers or society.
13            53.       Defendant’s conduct as alleged herein is also unlawful, in that it
14 violates the following obligations imposed on it by 42 C.F.R. § 493 et seq., which
15 provides that “all” laboratories must be certified pursuant to the Clinical Laboratory
16 Improvement Amendments (“CLIA”). Id. § 493.1. As alleged above, the
17 requirement that laboratories obtain CLIA certification applies to international
18 laboratories such as Defendant.
19            54.       Defendant’s conduct has unlawfully violated the above requirements
20 as Defendant, through use of the mobile blood test kits, has tested blood that was
21 collected from patients in the United States and transported to its laboratory in
22 Germany. Defendant has then returned the results of those tests back to patients in
23 the United States. Defendant has engaged in that conduct despite not having the
24 required CLIA certification. That misconduct amounts to an unfair and unlawful
25 business practice as defined by Cal. Bus. & Prof. Code §§ 17200 et seq.
26            55.       Pursuant to Cal. Bus. & Prof. Code §§ 17200 et seq., Plaintiffs are
27 entitled to a permanent injunction requiring Defendant to refrain from engaging in
28 the unlawful and unfair business practices alleged herein and a declaration as to the
                                                    13
                                                                                      COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 14 of 17




 1 validity of Plaintiffs’ claims, as well as an injunction precluding Defendant from
 2 marketing and selling its services in the United States in violation of federal law.
 3 Further, they are entitled to damages in an amount to be proven at trial.
 4                                             COUNT III
 5                              (Violation of the False Advertising Law,
 6                             Cal. Bus. & Prof. Code §§ 17500, et seq.,
 7                           brought by Plaintiffs Infectolab and IGeneX)
 8            56.       Plaintiffs incorporate by reference all paragraphs alleged above as if
 9 fully set forth herein.
10            57.       The conduct alleged above also constitutes false advertising in
11 violation of Cal. Cal. Bus. & Prof. Code §§ 17500 et seq. That statute provides
12 that: “It is unlawful for any . . . corporation . . . to make or disseminate or cause to
13 be made or disseminated before the public in this state, … in any newspaper or
14 other publication, or any advertising device, or by public outcry or proclamation, or
15 in any other manner or means whatever, including over the Internet, any statement,
16 … which is untrue or misleading, and which is known, or which by the exercise of
17 reasonable care should be known, to be untrue or misleading.” Cal. Cal. Bus. &
18 Prof. Code § 17500.
19            58.       As discussed above, Defendant’s advertising gives the misleading
20 impression that its blood test kits are approved for distribution and sale in the
21 United States when in fact Defendant lacked such approval.
22            59.       Defendant’s advertisements were untrue or misleading. Defendant
23 misled patients by making misleading statements and failing to disclose that it
24 lacked CLIA certification.
25            60.       Defendant knew or should have known that those statements were
26 likely to deceive members of the public.
27            61.       Pursuant to Cal. Bus. & Prof. Code §§ 17500 et seq., Plaintiffs are
28 entitled to a permanent injunction requiring Defendant to refrain from engaging in
                                                    14
                                                                                      COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 15 of 17




 1 the false advertising practices alleged herein and a declaration as to the validity of
 2 Plaintiffs’ claims, as well as a declaration that Defendant’s representations
 3 regarding the blood test kits constitutes false advertising. Further, they are entitled
 4 to damages in an amount to be proven at trial.
 5                                             COUNT IV
 6              (Intentional Interference with Prospective Economic Advantage,
 7                                  brought by Plaintiff Infectolab)
 8            62.       Infectolab incorporates by reference all paragraphs alleged above as if
 9 fully set forth herein.
10            63.       Infectolab has an existing and prospective business relationship with
11 AID, the manufacturer of the blood test kits.
12            64.       Infectolab has a prospective business advantage flowing from its
13 agreement with AID to be the exclusive distributor of blood test kids in the United
14 States.
15            65.       Defendant’s practice of marketing and distribution the blood test kits
16 in the United States constitutes an injurious interference with Infectolab’s
17 prospective business advantage.
18            66.       That conduct is independently wrongful, as Defendant lacked the right
19 to distribute in the United States and, separately, operated in the United States
20 without the required CLIA certification, as alleged above.
21            67.       Defendant knew of Infectolab’s exclusive distribution rights and, by
22 marketing and distributing in the United States, intended to interfere with
23 Infectolab’s prospective business advantage.
24            68.       That misconduct caused Infectolab to suffer damages in an amount to
25 be determined at trial.
26
27
28
                                                    15
                                                                                     COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 16 of 17




 1                                              COUNT V
 2               (Negligent Interference with Prospective Economic Advantage,
 3                                  brought by Plaintiff Infectolab)
 4            69.       Infectolab incorporates by reference all paragraphs alleged above as if
 5 fully set forth herein.
 6            70.       Infectolab has an existing and prospective business relationship with
 7 AID, the manufacturer of the blood test kits.
 8            71.       Infectolab has a prospective business advantage flowing from its
 9 agreement with AID to be the exclusive distributor of blood test kids in the United
10 States.
11            72.       Defendant’s practice of marketing and distribution the blood test kits
12 in the United States constitutes an injurious interference with Infectolab’s
13 prospective business advantage.
14            73.       That conduct is independently wrongful, as Defendant lacked the right
15 to distribute in the United States and, separately, operated in the United States
16 without the required CLIA certification, as alleged above.
17            74.       Defendant owed a duty of care to Infectolab not to interfere with its
18 prospective economic advantage flowing from Infectolab’s relationship with AID.
19            75.       Defendant’s misconduct breached that duty of care.
20            76.       That misconduct caused Infectolab to suffer damages in an amount to
21 be determined at trial.
22                                      PRAYER FOR RELIEF
23            WHEREFORE, Plaintiffs pray for the following relief:
24            A.        Award injunctive and equitable relief as necessary to stop Defendant’s
25 pattern of unlawful and unfair conduct;
26            B.        Award damages in an amount to be proven at trial, including direct and
27 consequential damages plus applicable interest and costs;
28            C.        Award all attorneys’ fees and costs in bringing this action, to the extent
                                                     16
                                                                                       COMPLAINT
     4843-0322-3228\1
      Case 5:20-cv-03318-VKD Document 1 Filed 05/15/20 Page 17 of 17




1 recoverable by law;
2             D.        Award punitive and exemplary damages in an amount sufficient to
3 punish and deter Defendant from continuing its willful and outrageous misconduct;
4 and
5             E.        Issue any such other relief as the Court deems appropriate, just, and
6 proper.
7 Dated: May 15, 2020                                DORSEY & WHITNEY LLP
8
9                                                    By: /s/ Kent J. Schmidt
                                                         Kent J. Schmidt
10                                                       Andrew Holly (to be admitted pro
                                                         hac vice)
11                                                       Alan J. Iverson (to be admitted pro
                                                         hac vice)
12
                                                          Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    17
                                                                                      COMPLAINT
     4843-0322-3228\1
